Exhibit 8.1 The Company’s Subsidiaries Sapiens International Corporation B.V.: incorporated in The Netherlands Sapiens Israel Software Systems Ltd.: incorporated in Israel Sapiens Technologies (1982) Ltd.: incorporated in Israel Sapiens Americas Corporation: incorporated in New York, U.S.A Sapiens Internet Marketing Associates, Inc. incorporated in Ontario, Canada Sapiens (UK) Limited: incorporated in England Sapiens France S.A.S.: incorporated in France Sapiens Deutschland GmbH: incorporated in Germany Sapiens Japan Co.: incorporated in Japan
